Case 1:21-cr-00102-JDB Document1 Filed 02/09/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : GRAND JURY ORIGINAL
MICHAEL TERRELL ROBERSON, : VIOLATION:
: 18 U.S.C. §§ 2252(a)(2) and (b)(1)
Defendant. : (Distribution of Child Pornography)
INDICTMENT

The Grand Jury charges that:
COUNT ONE

On or about September 7, 2015, in the District of Columbia and elsewhere, the defendant,
MICHAEL TERRELL ROBERSON, did knowingly distribute and attempt to distribute any
visual depiction, using any means and facility of interstate and foreign commerce, and that such
visual depiction has been shipped and transported in and affecting interstate and foreign
commerce, by any means including by computer, and the production of such visual depiction
involved the use of a minor engaging in sexually explicit conduct and such visual depiction is of
such conduct.

(Distribution of Child Pornography, in violation of Title 18, United States Code,
Sections 2252(a)(2) and (b)(1))

A TRUE BILL:

FOREPERSON

Mickrgl Dhomnirn/ IS.
Attorney of the United States in
And for the District of Columbia
